                   Case 1:20-cv-06094-MKV Document 21 Filed 12/14/20 Page 1 of 1
                                                  USDC SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED                WWW.RIVKINRADLER.COM
                                                  DOC #:
                                                                                      926 RXR Plaza
                                                  DATE FILED: 12/14/2020              Uniondale, NY 11556-0926
                                                                                      T 516.357.3000 F 516.357.3333
                                                  December 8, 2020

KEEGAN B. SAPP
ASSOCIATE
(516) 357-3220
Keegan.Sapp@rivkin.com

                                                   This request is GRANTED IN PART. The parties shall appear
VIA ECF
                                                   for the IPTC on January 14, 2021 at 2:00 PM. They shall
Hon. Mary Kay Vyskocil                             submit their joint letter and proposed Case Management Plan by
United States District Court                       January 7, 2021.
Southern District of New York
500 Pearl Street, Room 2230                                 Dec. 14, 2020
New York, NY 10007

             Re:    Norris v. Pizza on Stone, LLC. et al,
                    Docket No.: 1:20-cv-06094-MKV

Your Honor:

       The law firm of Rivkin Radler, LLP is counsel to Pizza on the Stone LLC (“Defendant”) in connection
with the above-referenced action.

       I write pursuant to Your Honor’s Individual Practices, Section 2.G. to respectfully request that the
due date for the joint letter and Case Management Plan be extended from December 10, 2020 to January 10,
2021, and that the preliminary conference currently scheduled for December 17, 2020 be adjourned to
January 17, 2021.

        The reason for this extension is that counsel for all parties have engaged in settlement discussions,
and we have reached a settlement in principle. A settlement agreement has been drafted and is now under
review. These extensions will afford us an opportunity to complete our review of the proposed settlement
agreement without expending additional time and resources to draft a Case Management Plan and to appear
at the preliminary conference. Taking into account the upcoming holidays, the undersigned, with the consent
of Plaintiff’s counsel, respectfully requests a 30-day extension of time to submit the joint letter and Case
Management Plan, to and including January 10, 2021, and further requests that the preliminary conference
be adjourned to January 17, 2021 or to such date, thereafter, that is convenient to the Court.

        The Court may wish to take notice that this is the second request to extend the time to submit the joint
letter and Case Management Plan and to adjourn the preliminary conference. These extensions of time will
not affect any other scheduled dates.

                                                            Respectfully submitted,

                                                            RIVKIN RADLER LLP

                                                            By: /s/ Keegan B. Sapp
cc: All counsel (by ECF)

5058688.v1
